Citation Nr: 1828193	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-40 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to an increased (compensable) disability rating in excess of 0 percent for the service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision from the RO in Louisville, Kentucky, which continued a noncompensable (0 percent) disability rating for the service-connected bilateral hearing loss disability.  

In April 2015, the Veteran testified at a Board videoconference hearing from the RO in Louisville, Kentucky, before the undersigned Veterans Law Judge sitting in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDING OF FACT

For the entire rating period from May 27, 2014, the bilateral hearing loss disability has been manifested by level II hearing in the right ear and level II hearing in the left ear.


CONCLUSION OF LAW

For the entire rating period from May 27, 2014, the criteria for an increased disability rating in excess of 0 percent for the bilateral hearing loss disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

As to the increased rating issue, in this case, the Veteran submitted a fully developed claim (FDC) in May 2014.  The notice that accompanies the FDC form informed the Veteran what evidence is required to substantiate a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim; thus, the Board concludes that VA satisfied its duties to notify the Veteran.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the VA examiner in June 2014 assessed that the functional impact of the bilateral hearing loss disability included difficulty hearing in groups, noisy rooms, and hearing on the phone at work.

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran with regard to the issue on appeal.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated with the claims file service treatment records, VA treatment records, the VA examination report, the April 2015 Board hearing transcript, and the Veteran's lay statements.  

VA provided an audiology examination in June 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report taken together with the other evidence of record is thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VA examination reports reflect that the VA examiner made clinical measures and observations regarding the severity of the disability at issue, interviewed the Veteran about past and present symptomatology and functional impairment of the bilateral hearing loss disability, and reported on the relevant rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.


Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. 

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. See 38 C.F.R. § 4.86(b).

The Veteran is currently in receipt of a 0 percent (noncompensable) disability rating for bilateral hearing loss.  The Veteran generally contends that the noncompensable disability rating does not contemplate the severity of the bilateral hearing loss disability.  Specifically, the Veteran contends that the service-connected bilateral hearing loss disability impacts the ability to hear high pitched tones, conversational tones, telephone conversations, and background noise, with and without hearing aids.  See April 2015 Board hearing transcript, November 2014 VA Form 9.  

After a review of all the evidence, both lay and medical, the Board finds that, for the rating period from May 27, 2014, the evidence of record demonstrates that the bilateral hearing loss has been manifested by no more than level II hearing in the right ear and level II hearing in the left ear, which more nearly approximates a 0 percent rating for this period.  It has not more nearly approximated a compensable level of hearing loss for VA purposes. 

The evidence of record reflects that new hearing aids were ordered for the Veteran in April 2014, as the hearing aids the Veteran was provided in 2012 were of little benefit and fit poorly.  The Veteran was fitted for the hearing aids on June 10, 2014.  On June 20, 2014, the Veteran underwent a VA audiometric examination where pure tone thresholds were noted as follows:  
  

1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
50
90
90
LEFT
25
65
85
80





Although the Veteran testified that he did not wear his hearing aids during the VA examination, speech recognition scores using the Maryland CNC Test revealed speech discrimination of 100 percent in the right ear and 96 percent in the left ear.  The average decibel loss for the right ear was 64.  From Table VI of 38 CFR § 4.85, Roman Numeral II is determined for the right ear.  The average decibel loss for the left ear was 64.  From Table VI of 38 CFR § 4.85, Roman Numeral II is determined for the left ear.  A 0 percent (noncompensable) rating is derived from Table VII of 38 CFR § 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  

The VA examiner in June 2014 assessed that the functional impact of the bilateral hearing loss disability included difficulty hearing in groups, noisy rooms, and hearing on the phone at work.  See Martinak, 21 Vet. App. at 455 (holding that a VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results). 

During outpatient visits at Louisville VA Medical Center in July and August 2014, the Veteran reported that he had not worn his hearing aid consistently since he received the aids in June 2014.  Additionally, the Veteran reported high pitch sounds, background noise, and mechanical noises were too loud, as such volume and sound level of the hearing aids were adjusted to the Veteran's satisfaction.  

The evidence of record does not reflect that the Veteran has had any additional audiological testing since the June 2014 VA examination; however, during the April 2015 Board hearing, the Veteran testified that the last time he noticed a decline in his hearing was six to eight years prior, and the Veteran did not indicate that there had been any worsening in hearing since then.  

As the audiometric testing during the relevant rating period reflects an average decibel loss of 64 in the right ear and 64 in the left ear, and speech recognition scores of 100 percent in the right ear and 96 percent in the left ear, the evidence supports findings of no more than level II hearing in the right ear and level II hearing in the left ear.  Such findings demonstrate that a disability rating in excess of 0 percent is not warranted for the period on appeal from May 27, 2014.  38 C.F.R. § 4.86, Diagnostic Code 6100.  For these reasons, the preponderance of the evidence weighs against a finding that the bilateral hearing loss disability more closely approximated a higher disability rating than 0 percent at any point during the rating period from May 27, 2014.  See 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86.

The Board has considered whether an increased disability rating was warranted at any point during the one-year period prior to May 27, 2014, the date of claim for increase.  See Hart, 21 Vet. App. 505.  The evidence of record does not indicate that the Veteran became entitled to an increased disability rating for the bilateral hearing loss disability between May 2013 and May 2014, the one-year period prior to receipt of claim for increased rating.  See 38 U.S.C. § 5110(b)(3) (2012); 38 C.F.R. 
§ 3.400(o)(2) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration would have been warranted for the service-connected bilateral hearing loss disability, for any part of the initial rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  In this case, all hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran has advanced that the Veteran's hearing loss results in an inability to hear high pitch tones, difficulty hearing the television, difficulty understanding the lyrics of music, difficulty hearing his daughter's voice on the phone and in person, difficulty hearing in the presence of background noise, and difficulty understanding others on the phone.  See April 2015 Board hearing transcript, November 2014 VA Form 9.  The VA examiner also found that the Veteran would have difficulty understanding conversation in a noisy environment, in group settings, and difficulty understanding phone conversations.  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed words in conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the April 2015 Board hearing, the Veteran testified to previously working full time in the service department of a car dealership for six years until June 2014, when he quit the service department job due to difficulties understanding customers on the phone.  The Veteran testified that he transferred to the maintenance department of the dealership in July 2014 and worked full time in this department for one to two months prior to quitting the maintenance department job because it was "not a priority for him."  The Veteran testified that he is fully retired and has not looked for any additional work.  Although the Veteran indicated that the service department job was difficult to perform due to the service-connected bilateral hearing loss, the Veteran was able to transition to full time work in the maintenance department and did not testify that the service-connected bilateral hearing loss disability impacted his ability to perform that job or that he left the maintenance department job due to the service-connected bilateral hearing loss.  

The Veteran has not advanced, and the evidence of record does not reflect, that the service-connected hearing loss may prevent obtaining or maintaining substantially gainful employment.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised, and is not before the Board on appeal.


ORDER

A disability rating for the bilateral hearing loss disability in excess of 0 percent is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


